Case:19-11650-MER Doc#:121 Filed:07/29/19               Entered:07/29/19 12:54:02 Page1 of 1


                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLORADO
                             The Honorable Michael E. Romero


  In re:
                                                   Case No. 19-11650 MER
  SKIN, P.C.
                                                   Chapter 11
      Debtor.

                                             ORDER

        THIS MATTER comes before the Court on the Motion Pursuant to 11 U.S.C.
 § 1121 for an Order Extending the Exclusivity Periods for Filing and Gaining
 Acceptance of a Plan of Reorganization, the Court having reviewed the Debtor’s Motion
 and its file with respect to this matter, and having determined that good cause exists to
 grant the requested relief, and further having found that the Order should be entered in
 the individual case of the above-referenced Debtor.

           THE COURT ORDERS

           1.     The Debtor’s Motion is granted.

           2.     The exclusive period within which the Debtor may file its initial Plan of
           Reorganization is hereby extended for a period of 120 days, or through and
           including November 5, 2019.

           3.     The exclusive period within which the Debtor to gain acceptance of its a
           Plan of Reorganization is extended through and including January 6, 2020.


  Dated July 29, 2019                              BY THE COURT:


                                                   _________________________
                                                   Michael E. Romero, Chief Judge
                                                   United States Bankruptcy Court
